DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 recites “the compression paddle”. There is no antecedent.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9, 10, 12, 14, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jing et al. (US 2004/0101095 A1; pub. May 27, 2004) in view of Eriksson et al. (US WO 01/54463 A1; pub. Jul. 26, 2001).
Regarding claim 1, Jing et al. disclose: a system comprising: at least one processor; and memory coupled to the at least one processor, the memory comprising computer executable instructions that, when executed by the at least one processor (para. [0017], [0025]), performs a method comprising: collecting a first set of physical attributes for a breast of a first patient (para. [0018]), wherein the first set of physical attributes are specific to the first patient and comprise at least one of breast size, breast thickness (para. [0018]), breast shape, breast volume data, and breast surface points; customizing image acquisition parameters personalized for the breast of the first patient based on the first set of physical attributes (para. [0018]), wherein the image acquisition parameters for the first patient include at least one of automatic exposure control function and a spatial thickness distribution of tissue (para. [0018]-[0019]); collecting a second set of physical attributes for the breast of the first patient (para. [0019]), wherein the second set of physical attributes comprise at least one of breast elasticity, breast composition distributions, and breast density (para. [0019]); customizing compression parameters specific for the breast of the first patient based on the second set of physical attributes for the breast of the first patient (para. [0019]); compressing the breast of the first patient based on the compression parameters for the first patient (para. [0019]); imaging the compressed breast of the first patient using the customized image acquisition parameters for the first patient (para. [0004], [0019], claim 4); and storing, in the memory, the first set of physical attributes for the breast of the first patient (para. [0021] imaging the breast thickness, para. [0025] transmitting and storing breast image), the second set of physical attributes for the breast of the first patient (para. [0021] imaging the breast density, para. [0025] transmitting and storing breast image). 
Jing et al. are silent about: storing, in the memory, the customized image acquisition parameters for the first patient, and the compression parameters for the first patient.
In a similar field of endeavor, Eriksson et al. disclose: storing, in the memory, the customized image acquisition parameters for the first patient (pg.5 L13-17 X-ray intensity), and the compression parameters for the first patient (pg.5 L13-17 pedal pressure) motivated by the benefits for shorter examination time to reduce burden on the operator and the patient (Eriksson et al. pg.2 L28-30).
In light of the benefits for shorter examination time to reduce burden on the operator and the patient as taught by Davis et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Jing et al. with the teachings of Eriksson et al.
Regarding claim 2, Jing et al. and Eriksson et al. disclose: collecting a first set of attributes for a breast of a second patient, wherein the first set of attributes for the breast of a second patient are specific to the second patient; customizing image acquisition parameters personalized for the breast of the second patient based on the first set of attributes for the breast of the second patient, wherein the image acquisition parameters for the second patient include at least one of automatic exposure control function and a spatial thickness distribution of tissue; collecting a second set of attributes for the breast of the second patient; customizing compression parameters specific for the breast of the second patient based on the second set of attributes for the breast of the second patient; compressing the breast of the second patient based on the compression parameters specific for the breast of the second patient; imaging the compressed breast of the second patient using the customized image acquisition parameters for the second patient; and storing the first set of attributes for the breast of the second patient, the customized image acquisition parameters specific for the second patient, the second set of attributes specific for the breast of the second patient, and the compression parameters for the second patient, wherein the first set of physical attributes for the breast of the first patient, the customized image acquisition parameters for the first patient, the second set of physical attributes for the breast of the first patient, and the compression parameters for the first patient are different from the first set of physical attributes for the breast of a second patient, the customized image acquisition parameters for the second patient, the second set of physical attributes for the breast of the second patient, and the compression parameters for the second patient (the claim is rejected on the same basis as claim 1, additionally Eriksson et al. teach in pg.5 L13-25 storing patient medical information on an individual basis).
Regarding claim 3, Jing et al. and Eriksson et al. disclose: the first set of physical attributes for the breast of the first patient, the customized image acquisition parameters for the first patient, the second set of physical attributes for the breast of the first patient, and the compression parameters for the first patient are retrieved prior to imaging the compressed breast of the first patient using the customized image acquisition parameters for the first patient (the claim is rejected on the same basis as claim 1, additionally Eriksson et al. teach in pg.5 L13-25 retrieving patient’s record and setting before irradiation).
Regarding claim 9, Eriksson et al. are silent about: receiving as output from the breast imaging procedure, one or more breast images; and providing the one or more breast images to a health care provider (pg.5 L13-25) motivated by the benefits for shorter examination time to reduce burden on the operator and the patient (Eriksson et al. pg.2 L28-30).
Regarding claim 10, Jing et al. disclose: the system comprises a gantry assembly, the gantry assembly being used to perform the imaging of the compressed breast (fig.1).
Regarding claim 12, Jing et al. disclose: the gantry assembly (fig.1 item 12) comprises a compression paddle having (fig.1 item 12e) one or more compression force sensors (para. [0019] last 7 lines), the compression paddle being used to collect the second set of attributes (para. [0019] last 7 lines).
Regarding claim 14, Jing et al. and Eriksson et al. disclose: collecting a first set of physical attributes for a breast of a first patient, wherein the first set of physical attributes are specific to the first patient and comprise at least one of breast size, breast thickness, breast shape, breast volume data, and breast surface points; customizing image acquisition parameters personalized for the breast of the first patient based on the first set of physical attributes, wherein the image acquisition parameters include at least one of automatic exposure control function and a spatial thickness distribution of tissue; collecting a second set of physical attributes for the breast of the first patient, wherein the second set of physical attributes comprise at least one of breast elasticity, breast composition distributions, and breast density; customizing compression parameters specific for the breast of the first patient based on the second set of physical attributes for the breast of the first patient; compressing the breast of the first patient based on the compression parameters for the first patient; imaging the compressed breast using the customized image acquisition parameters for the first patient; and storing, in the memory, the first set of physical attributes for the breast of a first patient, the customized image acquisition parameters for the first patient, the second set of physical attributes for the breast of the first patient, and the first set of compression parameters for the first patient (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the basis).
Regarding claim 17, Jing et al. and Eriksson et al. disclose: customizing compression parameters specific for the breast of a second patient based on physical attributes for the breast of the second patient; compressing the breast of the second patient based on the compression parameters for the second patient; and imaging the compressed breast using the customized image acquisition parameters for the second patient; wherein the compression parameters for the first patient are different from the compression parameters for the second patient (the claim is rejected on the same basis as claim 14, additionally Eriksson et al. teach in pg.5 L13-25 storing & retrieving patient medical information on an individual basis).
Regarding claim 20, Jing et al. and Eriksson et al. disclose: collecting, using an imaging device associated with a gantry, a first set of data for a patient, wherein the first set of data relates to at least one of: breast size, breast thickness, or breast shape; collecting, using a compression device associated with the gantry, a second set of physical data for the patient, wherein the second set of data relates to at least one of: breast elasticity or breast density; customizing, using a processing device associated with the gantry, breast compression parameters for the patient based on the second set of data; compressing, using the compression device, a breast of the patient based on the breast compression parameters; customizing, using the processing device, image acquisition parameters for the breast based on at least one of the first set of data or the second set of data; and imaging, using an imaging system associated with the gantry, the compressed breast using the customized image acquisition parameters (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the basis).

Claims 4, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jing et al. (US 2004/0101095 A1; pub. May 27, 2004) in view of Eriksson et al. (US WO 01/54463 A1; pub. Jul. 26, 2001) and further in view of Chen et al. (US 2016/0051215 A1; pub. Feb. 25, 2016).
Regarding claim 4, Jing et al. and Eriksson et al. are silent about: the first set of attributes for the breast of the first patient are used to reconstruct a 3D shape of the breast.
In a similar field of endeavor, Chen et al. disclose: the first set of attributes for the breast of the first patient are used to reconstruct a 3D shape of the breast (para. [0037]) motivated by the benefits for improved display (Chen et al. para. [0008]).
In light of the benefits for improved display as taught by Chen et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Jing et al. and Eriksson et al. with the teachings of Chen et al.
Regarding claim 15, Jing et al. and Eriksson et al. are silent about: the first set of data comprises one or more 2D images of the breast, wherein the one or more 2D images are used to generate a 3D estimation of the breast.
In a similar field of endeavor, Chen et al. disclose: the first set of data comprises one or more 2D images of the breast, wherein the one or more 2D images are used to generate a 3D estimation of the breast (para. [0037]) motivated by the benefits for improved display (Chen et al. para. [0008]).
In light of the benefits for improved display as taught by Chen et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jing et al. and Eriksson et al. with the teachings of Chen et al.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jing et al. (US 2004/0101095 A1; pub. May 27, 2004) in view of Eriksson et al. (US WO 01/54463 A1; pub. Jul. 26, 2001) in view of Chen et al. (US 2016/0051215 A1; pub. Feb. 25, 2016) and further in view of Forzoni et al. (US 2016/0074012 A1; pub. Mar, 17, 2016).
Regarding claim 5, the combined references are silent about: reconstructing the 3D shape of the breast comprises using a 3D algorithm to plot 3D coordinates of the breast surface points.
In a similar field of endeavor, Forzoni et al. disclose: reconstructing the 3D shape of the breast comprises using a 3D algorithm to plot 3D coordinates of the breast surface points (para. [0136]) motivated by the benefits for improving diagnostic confidence (Forzoni et al. para. [0029]).
In light of the benefits for improving diagnostic confidence as taught by Forzoni et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Jing et al., Eriksson et al. and Chen et al. with the teachings of Forzoni et al.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jing et al. (US 2004/0101095 A1; pub. May 27, 2004) in view of Eriksson et al. (US WO 01/54463 A1; pub. Jul. 26, 2001) and further in view of Wang et al. (US 2017/0251991 A1; pub. Sep. 7, 2017).
Regarding claim 6, Jing et al. and Eriksson et al. are silent about: the first set of attributes for the breast of the first patient are generated using at least one of: a stereo depth sensor, an HD camera, a tracking sensor, a computer vision algorithm, or a machine learning algorithm.
In a similar field of endeavor, Wang et al. disclose: the first set of attributes for the breast of the first patient (para. [0043], [0045]) are generated using at least one of: a stereo depth sensor, an HD camera, a tracking sensor, a computer vision algorithm (para. [0048]), or a machine learning algorithm motivated by the benefits for improved image quality (Wang et al. para. [0015]).
In light of the benefits for improved image quality as taught by Davis et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Jing et al. and Eriksson et al. with the teachings of Wang et al.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jing et al. (US 2004/0101095 A1; pub. May 27, 2004) in view of Eriksson et al. (US WO 01/54463 A1; pub. Jul. 26, 2001) and further in view of Davis et al. (US 2016/0166217 A1; pub. Jun. 16, 2016).
Regarding claim 7, Jing et al. and Eriksson et al. are silent about: applying, to the second set of attributes for the breast of the first patient, a compression algorithm for determining breast compression force; and receiving, as output from the compression algorithm, an optimal compression force for the first patient
In a similar field of endeavor, Davis et al. disclose: applying, to the second set of attributes for the breast of the first patient, a compression algorithm for determining breast compression force (para. [0040], claims 16 & 17); and receiving, as output from the compression algorithm, an optimal compression force for the first patient (para. [0040], claims 16 & 17) motivated by the benefits for comfortable compression (Davis et al. para. [0038]).
In light of the benefits for comfortable compression as taught by Davis et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Jing et al. and Eriksson et al. with the teachings of Davis et al.
Regarding claim 8, Davis et al. disclose: the optimal compression force for the first patient represents a minimum compression force required to stabilize the breast of the first patient and acquire a desired image quality (para. [0038]-[0039]) motivated by the benefits for comfortable compression (Davis et al. para. [0038]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jing et al. (US 2004/0101095 A1; pub. May 27, 2004) in view of Eriksson et al. (US WO 01/54463 A1; pub. Jul. 26, 2001) and further in view of Volokh et al. (US 2011/0268339 A1; pub. Nov. 3, 2011).
Regarding claim 11, Jing et al. and Eriksson et al. are silent about: the gantry assembly comprises a camera device, the camera device being used to collect the first set of attributes.
In a similar field of endeavor, Volokh et al. disclose: the gantry assembly comprises a camera device, the camera device being used to collect the first set of attributes (para. [0030]) motivated by the benefits for improved diagnostic.
In light of the benefits for improved diagnostic, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Jing et al. and Eriksson et al. with the teachings of Volokh et al.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jing et al. (US 2004/0101095 A1; pub. May 27, 2004) in view of Eriksson et al. (US WO 01/54463 A1; pub. Jul. 26, 2001) and further in view of Hermann et al. (US 2006/0126794 A1; pub. Jun. 15, 2006).
Regarding claim 13, the combined references are silent about: the compression paddle comprises an inner edge surface, the inner edge surface comprising a foam.
In a similar field of endeavor, Hermann et al. disclose: the compression paddle comprises an inner edge surface, the inner edge surface comprising a foam (para. [0080]-[0081]) motivated by the benefits for comfortable imaging (Hermann et al. para. [0011]).
In light of the benefits for comfortable imaging as taught by Hermann et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Jing et al. and Eriksson et al. with the teachings of Hermann et al.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jing et al. (US 2004/0101095 A1; pub. May 27, 2004) in view of Eriksson et al. (US WO 01/54463 A1; pub. Jul. 26, 2001) in view of Chen et al. (US 2016/0051215 A1; pub. Feb. 25, 2016) and further in view of Stone et al. (US 2015/0245817 A1; pub. Sep. 3, 2015).
Regarding claim 16, the combined references are silent about: the 3D estimation of the breast is used to determine an amount of breast tissue to image.
In a similar field of endeavor, Stone et al. disclose: the 3D estimation of the breast is used to determine an amount of breast tissue to image (claims 6 & 15) motivated by the benefits for identifying the size and location of a lesion (Stone et al. para. [0015]).
In light of the benefits for identifying the size and location of a lesion as taught by Stone et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jing et al., Eriksson et al. and Chen et al. with the teachings of Stone et al.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jing et al. (US 2004/0101095 A1; pub. May 27, 2004) in view of Eriksson et al. (US WO 01/54463 A1; pub. Jul. 26, 2001) and further in view of Lee et al. (US 2014/0328530 A1; pub. Nov. 6, 2014).
Regarding claim 18, Jing et al. and Eriksson et al. are silent about: generating, during the imaging of the compressed breast, one or more breast images; registering breast tissue identified in the one or more breast images; and fusing the registered breast tissue to create one or more fused breast images.
In a similar field of endeavor, Lee et al. disclose: generating, during the imaging of the compressed breast, one or more breast images; registering breast tissue identified in the one or more breast images; and fusing the registered breast tissue to create one or more fused breast images (para. [0065], [0122]) motivated by the benefits for differentiating soft tissue from lesion (Lee et al. para. [0122]).
In light of the benefits for differentiating soft tissue from lesion as taught by Lee et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jing et al. and Eriksson et al. with the teachings of Lee et al.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jing et al. (US 2004/0101095 A1; pub. May 27, 2004) in view of Eriksson et al. (US WO 01/54463 A1; pub. Jul. 26, 2001) and further in view of Alamo Valenzuela et al. (US 2019/0015058 A1; pub. Jan. 17, 2019).
Regarding claim 19, Jing et al. and Eriksson et al. are silent about: generating one or more images in response to imaging the compressed breast; and using the one or more images to track placement of a biopsy needle in real-time.
In a similar field of endeavor, Alamo Valenzuela et al. disclose: generating one or more images in response to imaging the compressed breast (para. [0071], [0106]); and using the one or more images to track placement of a biopsy needle in real-time (para. [0080]) motivated by the benefits for accurate biopsy needle movement (Alamo Valenzuela et al. para. [0089]).
In light of the benefits for accurate biopsy needle movement as taught by Alamo Valenzuela et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jing et al. and Eriksson et al. with the teachings of Alamo Valenzuela et al.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        




/MAMADOU FAYE/Examiner, Art Unit 2884